Citation Nr: 0519226	
Decision Date: 07/15/05    Archive Date: 07/22/05

DOCKET NO.  04-15 289	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUES

1.  Entitlement to service connection for atrial fibrillation 
as secondary to the service-connected diabetes and post-
traumatic stress disorder (PTSD).  

2.  Entitlement to service connection for hypertension as 
secondary to the service-connected diabetes and PTSD.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

D. Dean, Counsel


INTRODUCTION

The appellant had active service from July 1968 to July 1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Togus, Maine.  In April 2005, the appellant appeared at the 
RO and testified at a video conference held before the 
undersigned, in Washington, D.C.  A transcript of that 
hearing is of record.  


REMAND

Service connection has already been established for diabetes 
mellitus and PTSD.  Both atrial fibrillation and hypertension 
were first diagnosed in 1998, and the appellant contends that 
these disabilities are the result of the service-connected 
diabetes and PTSD.  Thus, this appeal essentially presents a 
medical question of causation.  

The current record reflects several, contradictory medical 
opinions concerning the questions at issue; however, it does 
not appear that a comprehensive medical opinion concerning 
the questions at issue in this appeal has been obtained from 
a physician with expertise in cardiology.  Such an opinion 
would be of great help to the Board in its appellate review 
of these claims.  

Accordingly, this appeal is remanded to the RO via the 
Appeals Management Center (AMC) in Washington, D.C. for the 
following actions:  

1.  The AMC or the RO should issue a 
letter to the appellant providing him 
with the notice required under 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) 
pertaining to the current claims, to 
include notice that the appellant should 
submit any pertinent evidence in his 
possession.  

2.  The AMC or the RO should take 
appropriate steps to obtain a copy of any 
pertinent evidence identified but not 
provided by the appellant.  

3.  If the AMC or the RO is unable to 
obtain a copy of any pertinent evidence 
identified by the appellant, it should so 
inform the appellant and his 
representative and request them to 
provide a copy of the outstanding 
evidence.  

4.  The AMC or the RO should make 
arrangements for the veteran to be 
afforded an examination by a physician 
with expertise in cardiology.  The claims 
files must be provided to the examiner 
for review, and the examination report 
must state that the claims file has been 
reviewed.  Based upon the findings on 
this examination and a review of the 
material in the claims files, the 
examiner is requested to provide a 
medical opinion on the following 
questions:  (1.)  Is it at least as 
likely as not (50 percent or better 
probability) that the service-connected 
diabetes and/or PTSD caused or 
chronically worsened the veteran's atrial 
fibrillation?  (2.)  Is it at least as 
likely as not that the service-connected 
diabetes and/or PTSD caused or 
chronically worsened the veteran's 
hypertension?  The rationale for all 
opinions expressed must also be provided.  

5.  The AMC or the RO should also 
undertake any other development it 
determines to be warranted.

6.  Then, the AMC or the RO should 
readjudicate the current claims based on 
a de novo review of all pertinent 
evidence.  

If any benefit sought on appeal is not granted to the 
appellant's satisfaction, the appellant and his 
representative should be furnished an appropriate 
supplemental statement of the case and provided the requisite 
opportunity to respond.  In accordance with proper appellate 
procedures, the case should then be returned to the Board for 
further appellate consideration.  The appellant need take no 
further action until he is otherwise informed, but he may 
furnish additional evidence and argument on the remanded 
matters while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Shane A. Durkin
	Veterans Law Judge, 
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


